Citation Nr: 1228543	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-45 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory condition.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran seeks service connection for two conditions.  For the reasons that follow, his claims shall be remanded.  

As to his claim for service connection for bilateral hearing loss, in both letters to the RO and in his May 2012 Board hearing, the Veteran states that he suffers from bilateral hearing loss and that he was exposed to noise during his active service.  In his May 2009 claim, the Veteran stated that he was diagnosed as suffering from hearing loss at his separation physical, and that he continues to suffer from hearing loss today.  In his May 2012 Travel Board hearing, the Veteran stated that, during his active service, he worked in close proximity to the flight line without hearing protection.  He also stated that he had little to no post-service noise exposure.  

With respect to the Veteran's claim for service connection for a respiratory condition, the Veteran has stated that he suffers from a respiratory condition that he believes is related to an in-service accident.  Specifically, the Veteran states that at some point during his active service, he was exposed to ammonia when others were cleaning air conditioning ducts.  He stated that after this exposure, he was sent to the hospital.  He stated that he has suffered from a chronic cough and problems with his respiratory system since that date, and that doctors have informed him that his lungs are scarred due to this exposure.  

Both hearing loss and symptoms of respiratory conditions are capable of lay observation, and the Veteran is therefore competent to offer statements regarding these issues.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has provided  competent lay evidence indicating that there may be a connection between his claimed conditions and service, VA's duty to assist by providing a VA examination has been triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate the Veteran's VA treatment records dated from May 2010 and thereafter with the Veteran's claims file.

2.  Notify the Veteran that he may submit lay statements from himself and other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing and respiratory problems.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA audiological examination to determine the onset and/or etiology of any hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests, including an audiolgoical evaluation, must be conducted.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset in service.

In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report of having diminished hearing acuity since service as well as his in-service exposure to acoustic trauma.

All findings and conclusions should be set forth in a legible report.

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of any respiratory disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a respiratory disability that is related to or had its onset in service.  In doing so, please comment on the Veteran's report that he was exposed to ammonia during service.

In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report of having respiratory problems since service.

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

